Citation Nr: 0636119	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  95-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbosacral spine (low back disability).

2.  Entitlement to service connection for residuals of leg 
injuries.

3.  Entitlement to an increased rating for service-connected 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
chondromalacia patella of the right knee, currently evaluated 
as 10 percent disabling.

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
schizoaffective disorder (claimed as post-traumatic stress 
disorder (PTSD)).

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for blurred 
vision, left eye.

7.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for headaches.

8.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for any 
residuals of an arm and fingers injury.

9.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for right wrist 
disorder.

10.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a left hand injury.

11.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a bilateral leg injury.

12.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
bilateral hip injury.    

13.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a residuals 
of a low back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1979 and from February 1982 to September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 and subsequent rating 
decisions from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified 
before a Decision Review Officer (DRO) at the RO in December 
1992 and October 2003, and before the undersigned Judge at 
the RO in September 2004.  A June 2003 rating decision, an 
increased rating of 10 percent was granted for each knee 
effective from August 7, 1991, the date of the veteran's 
claim.  The veteran continues to appeal for a higher rating 
for these disabilities.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board in September 2004 found that new and material 
evidence was presented to reopen the veteran's claim of 
service connection for a low back disability, and remanded 
that de novo claim, as well as the other claims, claims to 
the RO  for further development and consideration. 


FINDINGS OF FACT

1.  Low back problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current low back disability began years after 
service and was not caused by any incident of service.

2.   With the exception of the service-connected knee 
disorders, the current medical record does not contain 
current diagnoses of any disability of the legs.

3.  The veteran's chondromalacia patella of the right knee is 
manifested by flexion to 90 degrees, normal extension, pain 
on motion, no instability, and no radiological evidence of 
any pathology.

4.  The veteran's chondromalacia patella of the left knee is 
manifested by flexion to 90 degrees, normal extension, pain 
on motion, no instability, and no radiological evidence of 
any pathology.

5.  The veteran's claimed schizoaffective disorder (claimed 
as PTSD) was coincident to his undergoing treatment at VA 
medical facility on September 23, 1991, and did not result 
from an essential activity or function within the scope of 
the treatment.  There is no competent medical evidence 
showing that the veteran has additional psychiatric 
disability as a result of the treatment performed at a VA 
facility.

6.  The veteran's claimed blurred vision, left eye was 
coincident to his undergoing treatment at VA medical facility 
on September 23, 1991, and did not result from an essential 
activity or function within the scope of the treatment. There 
is no competent medical evidence showing that the veteran has 
additional disability of the left eye  as a result of the 
treatment performed at a VA facility.

7.  The veteran's claimed headaches was coincident to his 
undergoing treatment at VA medical facility on September 23, 
1991, and did not result from an essential activity or 
function within the scope of the treatment.  There is no 
competent medical evidence showing that the veteran has 
additional headaches as a result of the treatment performed 
at a VA facility.

8.  The veteran's claimed arm and fingers injury was 
coincident to his undergoing treatment at VA medical facility 
on September 23, 1991, and did not result from an essential 
activity or function within the scope of the treatment.  
There is no competent medical evidence showing that the 
veteran has additional disability of the arm and fingers as a 
result of the treatment performed at a VA facility.

9.  The veteran's claimed right wrist disorder was coincident 
to his undergoing treatment at VA medical facility on 
September 23, 1991, and did not result from an essential 
activity or function within the scope of the treatment.  
There is no competent medical evidence showing that the 
veteran has additional disability of the right wrist as a 
result of the treatment performed at a VA facility.

10.  The veteran's claimed left hand injury was coincident to 
his undergoing treatment at VA medical facility on September 
23, 1991, and did not result from an essential activity or 
function within the scope of the treatment.  There is no 
competent medical evidence showing that the veteran has 
additional disability of the left hand as a result of the 
treatment performed at a VA facility.

11.  The veteran's claimed bilateral leg injury was 
coincident to his undergoing treatment at VA medical facility 
on September 23, 1991, and did not result from an essential 
activity or function within the scope of the treatment.  
There is no competent medical evidence showing that the 
veteran has additional disability of either leg as a result 
of the treatment performed at a VA facility.

12.  The veteran's claimed bilateral hip injury was 
coincident to his undergoing treatment at VA medical facility 
on September 23, 1991, and did not result from an essential 
activity or function within the scope of the treatment.  
There is no competent medical evidence showing that the 
veteran has additional disability of either hip as a result 
of the treatment performed at a VA facility.

13.  The veteran's claimed low back injury was coincident to 
his undergoing treatment at VA medical facility on September 
23, 1991, and did not result from an essential activity or 
function within the scope of the treatment.  There is no 
competent medical evidence showing that the veteran has 
additional disability of the low back as a result of the 
treatment performed at a VA facility.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and degenerative disease of the lumbosacral spine 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 1133, 1137, 5102, 5103, 5106, 5107(West & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The veteran is not shown to have a disability manifested 
by a condition of the legs that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A rating higher than 10 percent for chondromalacia 
patella of the right knee is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5257, 
5260, 5261 (2006).

4.  A rating higher than 10 percent for chondromalacia 
patella of the left knee is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5257, 
5260, 5261 (2006).

5.  Benefits for additional psychiatric disability as a 
result of treatment performed at a VA facility on September 
23, 1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 
(1998).

6.  Benefits for additional left eye disability as a result 
of treatment performed at a VA facility on September 23, 
1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 
5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 (1998).

7.  Benefits for additional headaches as a result of 
treatment performed at a VA facility on September 23, 1991, 
are not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5106, 
5107 (West & Supp. 2005); 38 C.F.R. § 3.358 (1998).

8.  Benefits for additional arm and fingers disability as a 
result of treatment performed at a VA facility on September 
23, 1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 
(1998).

9.  Benefits for additional right wrist disability as a 
result of treatment performed at a VA facility on September 
23, 1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 
(1998).

10.  Benefits for additional left hand disability as a result 
of treatment performed at a VA facility on September 23, 
1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 
5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 (1998).

11.  Benefits for additional bilateral leg disability as a 
result of treatment performed at a VA facility on September 
23, 1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 
(1998).

12.  Benefits for additional bilateral hip disability as a 
result of treatment performed at a VA facility on September 
23, 1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 
(1998).

13.  Benefits for additional low back disability as a result 
of treatment performed at a VA facility on September 23, 
1991, are not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 
5106, 5107 (West & Supp. 2005); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist- Non-38 U.S.C.A. § 1151 
claims 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letter sent in June 2005 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection and increased ratings, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was multiple examinations 
regarding the conditions at issue.   

The veteran was not provided with notice of the type of 
evidence necessary to establish the degree of severity or 
effective date for the service connection claims, or the 
effective date for the increased rating claims.  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board 
concludes below that an service connection and increased 
ratings are not warranted, any question as to these elements 
is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

2.  Analysis 

a.  Service Connection Claims 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including degenerative disc disease or arthritis, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Where there is a chronic disease shown as such 
in service or within the presumptive period under § 3.307 so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. 



I.  Low Back Disability

The veteran's service medical records showed a complaint of 
lower back pain in a May 1978 clinical note.  The report 
indicated that the veteran had a mild back strain.  No 
further treatment was noted in service and separation 
examination in March 1979 noted that clinical evaluation of 
the spine was normal.  There was no reference of any chronic 
lower back problems in service.  An August 1980 VA 
examination report also indicated that there was no chronic 
lower back disorder found on examination.  

VA clinical records starting in 1991 show treatment for lower 
back problems, including prescribing a TENS unit.  The 
veteran stated that he had low back pain since an inservice 
injury.  At a January 1993 VA examination, the examiner 
explained that the veteran had several signs that were 
suggestive of a non-organic cause (malingering) of his back 
pain, including positive Waddell's signs (axial loading, 
overreaction, and tenderness).  The diagnosis was mechanical 
low back pain without radiculopathy.  A February 1995 VA 
examination report indicated that the veteran had a 
intermittent lumbar strain syndrome.  A November 1998 VA 
examination report and an addendum diagnosed the veteran as 
having degenerative disease of the lumbosacral spine and 
unphysiological sensory pattern, not related to service.  

VA treatment records noted that the veteran sustained a work-
related injury causing bulging discs and low back pain in 
August 1996.  

A December 2005 VA examination report noted review of the 
veteran's claims file.  The examiner stated that it was less 
likely as not that his current low back condition was caused 
by service.  

The veteran has alleged that his current low back disability 
had its onset during service as demonstrated by treatment for 
low back pain in service.  However, the veteran, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The evidence as a whole does not show continuity of 
symptomatology of a low back disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In fact, the post-service medical records indicate a 
clear break in the continuity of symptomatology.  An August 
1980 VA examination report is negative for any complaints or 
findings of a low back disability.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  The veteran sustained another work-
related injury in August 1996.  In fact, as discussed above, 
two VA examiners have stated that, at the least, it was less 
likely as not that the veteran's  current low back condition 
was caused by service.  

The weight of the competent medical evidence demonstrates 
that the veteran's low back problems during service were 
acute and transitory and resolved without residual 
disability, and that any current low back disability began 
years after the veteran's active duty, and was not caused by 
any incident of service.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

II.  Bilateral Leg Disability

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service- 
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that with the exception of the service-
connected knee disorders, the veteran's service medical 
records and post-service medical records are negative for any 
diagnosis of a leg condition.  Based on the foregoing, it is 
clear that the veteran suffers from no demonstrable 
disability of either leg.  Due to the lack of present 
disability, service connection is denied.  38 C.F.R. § 3.303.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

b.  Increased Rating Claims

The veteran was originally granted service connection for 
bilateral chondromalacia patella and a noncompensable rating 
was assigned, effective March 9, 1979.  

In July 1991, the veteran requested an increased rating for 
the bilateral knee disability, contending that  the symptoms 
and manifestations of the disability have increased in 
severity.

At a January 1993 VA examination, the veteran complained of 
bilateral knee pain.  The examiner stated that the veteran 
walked with a limp when he was being observed; but when the 
veteran did not know he was being observed, there was no 
evidence of a limp.  The examiner also stated that the 
veteran complained of diffuse knee pain on palpation but was 
very inconsistent with his response.  Manual muscle testing 
was also difficult for the examiner to perform because he was 
not fully cooperative secondary to his complaints of knee 
pain.  The examiner believed that the veteran's muscle 
strength was 5/5.  Similarly, the veteran complained of knee 
pain on all knee ligament stability testing, but the examiner 
again stated that there was no true evidence of knee 
instability.  Bilateral knee range of motion was full (135 
degrees of flexion and 0 degrees of extension).  The 
diagnosis was bilateral knee pain of unclear etiology without 
evidence of degenerative joint disease, ligamentous 
instability or chondromalacia patella.  

A February 1995 VA examination showed that bilateral knee 
range of motion was  
0 degrees extension and 125 degrees flexion.  The veteran's 
lower extremities muscle strength was 5/5.  There was no knee 
instability.  The diagnosis was chondromalacia patella, by 
history, now with a very mild degree of chondromalacia 
patella.  

A May 1998 VA examination with November 1998 revealed 
bilateral knee range of motion was to 90 degrees, at which 
time the veteran complained of knee pain.  There was no knee 
instability.  The diagnosis was bilateral patellofemoral 
arthritis.  

In a June 2004 rating decision, the RO granted an increased 
rating of 10 percent for each knee, effective from July 1991, 
the date of receipt of the veteran's claim for increased 
rating.  

A December 2005 VA examination was report showed knee range 
of motion was  
0 to 140 degrees.  The veteran complained of pain throughout 
the motion.  There was no instability.  Lower extremities 
motor strength was 5/5.  The examiner also noted that there 
was no additional loss of function secondary to pain, fatigue 
or incoordination.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the claimant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's bilateral knee residuals.

The veteran's bilateral knee disability has been rated by 
analogy to Diagnostic Code 5257, instability of the knee.  As 
noted above the veteran's knees have been found to be stable 
on all ligament testing on all the VA examinations discussed 
above.  Therefore, the objective medical evidence shows that 
the veteran's has no instability of either knee.  Therefore, 
the veteran's knees do not meet the criteria for the next 
higher rating of 20 percent based on moderate knee 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Chondromalacia patella is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5014.  Degenerative 
arthritis established by X-ray findings will be rated based 
on limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  Regarding 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing.  See also, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, as in this case, the veteran must also 
have limitation of motion under Diagnostic Code 5260 or 5261 
to obtain a separate rating for arthritis.  In VAOPGCPREC 9- 
98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that the veteran has multiple diagnoses of 
chondromalacia patella, or mild arthritis on examination.  
However, X-ray studies of the knees in August 1980, October 
1992, October 1989, November 1998, and November 2004 were 
found to have been within normal limits.  Therefore, as 
radiographic evidence of arthritis or chondromalacia has not 
been shown, the provisions of Diagnostic Codes 5003 and 5014 
are not for application.  

The medical evidence shows that one examination report 
indicated that the veteran's knees could only flex to 90 
degrees without pain.  The remainder of the examinations note 
bilateral knee flexion ranging between 125 to 140 degrees.  
No examination found any limitation of motion of left knee 
extension.  Application of Diagnostic Code 5260 (limitation 
of flexion) and 5261 (limitation of extension) would warrant 
a noncompensable rating.

An even higher rating due to painful motion is not warranted 
in light of the minimal objective findings to support the 
veteran's complaints of great pain and limitation of use of 
either knee.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In fact, it has been noted on 
examination reports that the veteran's complaints of diffuse 
knee pain was inconsistent with the physical findings. 

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension.

In addition, there is no objective medical evidence that the 
veteran's left knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint), and 5262 (Tibia and fibula, 
impairment of).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

B.  Duties to Notify and Assist-38 U.S.C.A. § 1151 claims 

The Board concludes that the RO letter sent in June 2005 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for compensation 
benefits due to additional disability as a result of VA 
treatment, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the VA records regarding 
the incident in question, and post-service medical records 
identified by the veteran.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
degree of severity of the condition or the effective date for 
the claim.  Despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board is denying the claims at issue, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

2.  Analysis

VA treatment records from the East Orange, New Jersey, VA 
Medical Center (MC) note that, on July 19, 1991, the veteran 
presented at the emergency room, complaining of blurred 
vision and frequent urination.  It was noted that the veteran 
had been diagnosed with diabetes mellitus for over 10 years 
and admitted to heavy drinking of alcoholic beverages for the 
past month.  The veteran was admitted to the alcohol 
rehabilitation unit (ARU).  On the evening of July 28, 1991, 
the veteran was transferred to the psychiatric ward for 
further observation and medication because he became very 
agitated.  On August 1, 1991, he was returned to the ARU.  On 
September 23, 1991, the resident psychiatrist stated that the 
veteran had threatened to kill his ex-wife on several 
occasions and communicated this intention her.  After 
consultation with another VA physician, it was decided to 
transfer the veteran to the psychiatric ward for further 
observation and long-term commitment.  The veteran stated 
that he was unwilling to go to the psychiatric ward and 
requested that he be allowed to sign himself out of the 
facility against medical advice.  He was told if he did not 
go to the psychiatric ward, he would be escorted there by the 
crisis team.  The veteran again stated that he would not go 
to the psychiatric ward.  The sergeant of the crisis team 
stated that if the veteran did not go to the psychiatric ward 
without causing a disturbance, he might be sprayed with mace.  
The veteran then hurried past the crisis team, entered his 
room, and returned with a spray can.  He also stated that he 
wanted to talk with his lawyer.  He was allowed to go to a 
public phone but apparently was unable to contact his lawyer.  
The veteran was again asked if he would accompany the crisis 
team upstairs, he attempted to leave was tackled by four 
members of the crisis team, his hands were placed in 
handcuffs behind his back and a waiting police car took him 
to the psychiatric ward.  

On September 26, 1991, the veteran was returned to the ARU 
after it was determined that he did not intend to carry out 
any immediate harm to his ex-wife.  While in the psychiatric 
ward, the veteran made numerous allegations of injuries while 
he was shackled.  He alleged that he was knocked unconscious 
and became incontinent, and complained of a hemorrhage in his 
left eye.  He underwent multiple X-rays, computer axial 
tomography (CT) of the head, and cardiac Holter monitor 
study; and all studies were noted to have been essentially 
negative.  He received physical therapy for myofascial pain 
in the upper back.  The physical therapy notes reveal that 
there was no evidence of atrophy or neurological deficit.  
Just prior to his discharge, on October 4, 1991, he was 
reexamined and his chest and abdomen were negative for 
bruises or recent trauma, and an eye examination noted slight 
residual redness over the left eye where the hemorrhage had 
been.  

In October 1991, the veteran filed a claim seeking 
compensation benefits for schizoaffective disorder (claimed 
as PTSD), blurred vision of left eye, headaches, arm and 
fingers injury, right wrist disorder, a left hand injury, 
bilateral leg injury, bilateral hip injury, and low back 
injury under the provisions of 38 U.S.C.A. § 1151.  He 
contends that while an inpatient at the VAMC on September 23, 
1991, VA medical personnel asked him to go to the psychiatric 
ward for evaluation.  He claims that he refused, noting that 
he had a prior unpleasant experience in that ward.  He stated 
that he wanted to leave, however, multiple VA security 
personnel beat him, choked him, sprayed him with Mace, and 
finally placed him in shackles.  

38 U.S.C.A. § 1151, which provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994) ("We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations.")  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under that version of 38 C.F.R. § 3.358(c)(3) compensation 
was precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

Effective October 1, 1997, § 1151, was amended by Congress.  
See section 422(a) of PL 104-204.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case.  Public Law 104-204, Title IV, 
§ 422(a), (c), Sept. 26, 1996, 110 Stat. 2926, 2927 was 
enacted which reinstates the element of "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of [VA] in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable."  
However, VAOGCPREC 40-97 in December 1997 concluded that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. § 
7104(c) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 19.5.  Here, 
the claim was filed prior to October 1, 1997, and, thus, the 
claim must be adjudicated under the old interpretation of 38 
U.S.C. § 1151 which provided that fault or negligence was not 
required.

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of training, hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, compensation 
shall be awarded in the same manner as if such disability 
were service connected.

38 C.F.R. § 3.358 (1998), the regulation implementing that 
statute, provides, in pertinent part that, in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from disease or 
injury.  In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(b)(c).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the VA 
in the individual case, since ordinarily it is not to be 
expected that each and every different function and act of a 
veteran pursuant to his course of training will be particular 
specified in the outline of the course or training program.  
In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
"learning activity," and one arising out of an activity 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must have been sustained an injury 
which, but for the performance of a "learning activity" in 
the prescribed course of training, would not have been 
sustained.  38 C.F.R. § 3.358(c)(5).

The essential elements needed to make a claim under Section 
1151 plausible are competent evidence of additional 
disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
concluded that compensation under 38 U.S.C.A. § 1151 may be 
awarded for an increase in disability that is the result of 
action by the VA, not from a coincidental event.  

An April 7, 1997 VA General Counsel Opinion related to 
benefits under 38 U.S.C.A. § 1151 for disability incurred as 
a result of participation in a vocational rehabilitation 
program noted that, for a case to fall within the statute, 
there must have been sustained an injury which, but for the 
performance of a "learning activity" in the prescribed 
course of training, would not have been sustained.  See 
VAOPGCPREC 7-97, April 7, 1997.

Based on the evidence of record, and with consideration of 
the General Counsel opinion and Court precedent noted above, 
the Board finds that, even assuming that the veteran 
sustained additional disability due to being placed in 
handcuffs this disability may not be considered to be the 
result of his undergoing treatment at a VA facility, but 
rather arose out of an activity which was coincident to that 
treatment.  The contemporaneous report clearly shows that he 
was refused discharge from the VA facility and returned to 
the psychiatric ward for the protection of his ex-wife, who 
he repeatedly threatened to kill.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even assuming that the incident in question was considered to 
be the result of his undergoing treatment at a VA facility, 
it is not shown that the veteran has incurred additional 
disability as a result of the incident.  Although the veteran 
received treatment immediately after the incident, the claims 
file is devoid of any current disability resulting from the 
incident.  As such, benefits under 38 U.S.C.A. § 1151 on 
either basis are not warranted.

The Board has considered the statements and testimonial 
evidence presented by veteran.  The Board notes that the 
veteran's recollection of the incident varies greatly from 
the VAMC records.  Regardless, his assertions do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espiritu, supra.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims for schizoaffective disorder 
(claimed as PTSD), blurred vision, left eye, headaches, arm 
and fingers injury, right wrist disorder, a left hand injury, 
bilateral leg injury, bilateral hip injury, and low back 
injury, under 38 U.S.C.A. § 1151, the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to an increased rating for chondromalacia patella 
of the right knee is denied.  

Entitlement to an increased rating for chondromalacia patella 
of the left knee is denied.  

Benefits under 38 U.S.C.A. § 1151 for additional disability 
manifested by schizoaffective disorder (claimed as PTSD) as a 
result of undergoing treatment at a VA facility on September 
23, 1991, are denied.

Benefits under 38 U.S.C.A. § 1151 for additional disability 
manifested by blurred vision, left eye as a result of 
undergoing treatment at a VA facility on September 23, 1991, 
are denied.

Benefits under 38 U.S.C.A. § 1151 for additional disability 
of arm and fingers as a result of undergoing treatment at a 
VA facility on September 23, 1991, are denied.

Benefits under 38 U.S.C.A. § 1151 for additional disability 
of the right wrist as a result of undergoing treatment at a 
VA facility on September 23, 1991, are denied.

Benefits under 38 U.S.C.A. § 1151 for additional bilateral 
leg disability if as a result of undergoing treatment at a VA 
facility on September 23, 1991, are denied.

Benefits under 38 U.S.C.A. § 1151 for additional bilateral 
hip disability as a result of undergoing treatment at a VA 
facility on September 23, 1991, are denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


